Docket No. 109156.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



K. MILLER CONSTRUCTION COMPANY, INC., Appellee, v.
         JOSEPH J. McGINNIS et al., Appellants.

                Opinion filed September 23, 2010.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                            OPINION

    The Home Repair and Remodeling Act (815 ILCS 513/15 (West
2006)) states that, “[p]rior to initiating home repair or remodeling
work for over $1,000, a person engaged in the business of home
repair or remodeling shall furnish to the customer for signature a
written contract or work order.” At issue here is whether a home
remodeling contractor who violates this provision and enters into an
oral contract for home remodeling work over $1,000 may enforce the
oral contract or seek recovery in quantum meruit against a
homeowner who has refused to pay for a completed home remodeling
project. The appellate court concluded that such a contractor may not
enforce the oral contract but may seek recovery in quantum meruit.
394 Ill. App. 3d 248. For the reasons that follow, we hold that
recovery is available under both theories.

                                Background
    The plaintiff, K. Miller Construction Company, Inc., filed a
second-amended complaint in the circuit court of Cook County
against the defendants, Joseph and Frances McGinnis. The complaint
alleged the following.
    Plaintiff is an Illinois construction firm whose sole owner is Keith
Miller. Defendant Joseph McGinnis is an Illinois real estate attorney
who has been in practice since 1970 and been a division counsel for
United General Title Insurance Company for 10 years. Defendant
Frances McGinnis is Joseph McGinnis’s wife. Plaintiff has done
remodeling work for defendants in the past and, prior to the initiation
of this litigation, Joseph McGinnis and Miller were friends.
    In the spring of 2004, defendants purchased a three-flat apartment
building in Chicago. Defendants intended to convert the building into
a single-family residence by demolishing and rebuilding the interior
of the building while retaining the building’s exterior structure.
Architectural plans were drawn up and several discussions took place
among defendants, the architect and Miller about the scope and
details of the work to be performed. In the fall of 2004, plaintiff
entered into an oral contract with defendants to undertake the
remodeling project as general contractor for the sum of $187,000.
    In December 2004 and January 2005, defendants told Miller that
they wanted to “vastly increase” the work to be performed on the
building and that the architect would develop new plans and
specifications for the expanded project. The new work included,
among other things, lowering of the basement foundation and floor,
installation of steel beams and framework to replace wood materials,
replacement of plumbing, installation of additional heating,
ventilation and air conditioning, and related changes. These
modifications raised the total cost of the project to approximately
$500,000.
    Defendants instructed Miller to assist them in obtaining a new
building permit for the construction changes. The permit was issued
by the City of Chicago in January 2005. Plaintiff proceeded to
perform the construction ordered by defendants according to the

                                  -2-
revised architectural plans and the new building permit.
     Defendants paid the first $65,000 of invoices issued by plaintiff
from April 2005 to June 2005. In September 2005, plaintiff submitted
an invoice to defendants for $58,000. Defendants refused to pay the
invoice and told Miller they did not want to make any further
payments until all construction work on the project was completed.
Plaintiff was unable to finance the remainder of the construction on
its own and, therefore, obtained a bank line of credit for $150,000 to
complete the remodeling project.
     Defendants visited the construction site at least weekly in 2005
and 2006 to review and give approval to construction work plaintiff
had performed. In June and July of 2006, defendants conducted final
walk-throughs of the property. Defendants approved all of the
construction work with the exception of certain flooring that
defendants estimated would cost $300 to repair. Plaintiff’s final day
of construction on the project was July 10, 2006. Defendants made
some additional payments to plaintiff but at the close of construction,
the balance due to plaintiff for labor and materials furnished was over
$300,000. Defendants refused to pay plaintiff any of this amount.
     Plaintiff thereafter filed a three-count, second-amended complaint
against defendants. Count I sought to foreclose a mechanic’s lien.
Count II alleged a breach of contract. Count III, which was pled in the
alternative, sought recovery in quantum meruit for the reasonable
value of plaintiff’s work.
     Defendants filed a motion to dismiss pursuant to section 2–615 of
the Code of Civil Procedure (735 ILCS 5/2–615 (West 2006)). With
respect to count II of plaintiff’s complaint, defendants maintained that
the oral contract plaintiff entered into with defendants “violates
Illinois law and is therefore not enforceable.” In support, defendants
pointed to section 15 of the Home Repair and Remodeling Act (Act)
(815 ILCS 513/15 (West 2006)), which states that persons “engaged
in the business of home repair or remodeling” shall provide
customers with “a written contract or work order” prior to beginning
work on a project costing more than $1,000, and section 30 of the Act
(815 ILCS 513/30 (West 2006)), which at the time plaintiff filed its
complaint, stated that it is “unlawful” to engage in home remodeling
“before obtaining a signed contract or work order over $1,000.”
Defendants noted that plaintiff’s complaint alleged that the

                                  -3-
remodeling contract was not in writing and that it was for work
totaling more than $1,000. Based on these facts, defendants
maintained that the contract violated the Act and was unenforceable
and, therefore, that count II of plaintiff’s complaint should be
stricken. Further, because a mechanic’s lien may be enforced only if
there is a valid underlying contract, defendants contended that count
I of plaintiff’s complaint should also be stricken.
    With respect to count III of plaintiff’s complaint, defendants cited
to Smith v. Bogard, 377 Ill. App. 3d 842, 848 (2007), wherein the
appellate court held that allowing a contractor to recover in quantum
meruit when he has breached the writing requirement of the Act
“would run afoul of the legislature’s intent of protecting consumers,
would reward deceptive practices, and would be violative of public
policy.” Relying on Bogard, defendants contended that count III of
plaintiff’s complaint should be stricken and plaintiff’s action
dismissed.
    The circuit court granted defendants’ motion and dismissed
plaintiff’s cause of action with prejudice.
    The appellate court affirmed in part and reversed in part. 394 Ill.
App. 3d 248. The appellate court unanimously agreed that plaintiff’s
claims for breach of contract and foreclosure of mechanic’s lien could
not go forward. The appellate court reasoned that because the Act
imposes a writing requirement for remodeling work costing over
$1,000, the Act necessarily “bars the enforcement of an oral
contract.” 394 Ill. App. 3d at 254.
    However, on the question of whether plaintiff could recover in
quantum meruit, the appellate court was divided. Justice Garcia,
writing the lead opinion for the court, concluded that plaintiff could
proceed with its quantum meruit claim because there was “no clear
and plain intent in the Act to do away with quantum meruit, an
equitable remedy that is a part of our common law going back to the
times when Abraham Lincoln practiced in our courts.” 394 Ill. App.
3d at 258. In reaching this conclusion, Justice Garcia expressly
disagreed with the appellate court’s decision in Bogard. 394 Ill. App.
3d at 258-61.
    Justice Robert Gordon agreed with the result reached by Justice
Garcia, but not his reasoning. Justice Gordon pointed to the last


                                  -4-
sentence of section 30 of the Act, which, at the time plaintiff’s
complaint was filed, stated that the failure to obtain a written contract
is “unlawful but is not exclusive nor meant to limit other kinds of
methods, acts, or practices that may be unfair or deceptive” (815
ILCS 513/30 (West 2006)). Justice Gordon concluded that this
sentence “leaves the door open to equitable remedies, such as the
quantum meruit claim in this case.” 394 Ill. App. 3d at 266 (Gordon,
J., specially concurring).
     Justice Wolfson dissented. Justice Wolfson concluded that
quantum meruit was unavailable to plaintiff, as there was no authority
“supporting the proposition that an act declared unlawful by the
legislature can be sanitized by filtering it through a court of equity.”
394 Ill. App. 3d at 267 (Wolfson, J., dissenting).
     We allowed defendants’ petition for leave to appeal. 210 Ill. 2d
R. 315.

                                 Analysis
    The circuit court granted defendants’ motion to dismiss brought
pursuant to section 2–615 of the Code of Civil Procedure (735 ILCS
5/2–615 (West 2006)). A section 2–615 motion to dismiss challenges
the legal sufficiency of a complaint based on defects apparent on its
face. Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463,
473 (2009). In ruling on a section 2–615 motion, only those facts
apparent from the face of the pleadings, matters of which the court
can take judicial notice, and judicial admissions in the record may be
considered. Pooh-Bah Enterprises, Inc., 232 Ill. 2d at 473. The court
must also accept as true all well-pleaded facts in the complaint and all
reasonable inferences that may be drawn from those facts. Pooh-Bah
Enterprises, Inc., 232 Ill. 2d at 473. We review de novo an order
granting a section 2–615 motion to dismiss. Pooh-Bah Enterprises,
Inc., 232 Ill. 2d at 473.
    At the outset, plaintiff suggests that defendants’ motion to dismiss
should have been brought under section 2–619(a)(9) of the Code of
Civil Procedure (735 ILCS 5/2–619(a)(9) (West 2006)) because the
motion raised an affirmative defense, i.e., that the oral contract
between plaintiff and defendants violates the Act and, hence, is
unenforceable as a matter of public policy. See 735 ILCS 5/2–613(d)

                                  -5-
(West 2006) (listing illegality as an affirmative defense). However,
section 2–619(a)(9) speaks in terms of affirmative matter, not
affirmative defenses: “If the grounds do not appear on the face of the
pleading attacked the motion shall be supported by affidavit: ***
(9) That the claim asserted against defendant is barred by other
affirmative matter avoiding the legal effect of or defeating the claim.”
735 ILCS 5/2–619(a)(9) (West 2006). An affirmative defense may be
raised in a section 2–615 motion where the defense is “established by
the facts apparent on the face of the complaint” and no other facts
alleged in the complaint negate the defense. 3 R. Michael, Illinois
Practice §27.2, at 492 (1989). Here, the factual basis of defendants’
affirmative defense is found in plaintiff’s own allegations that the
remodeling contract was oral and was for work totaling more than
$1,000.
    Turning to the merits, defendants contend that the appellate court
erred when it concluded that plaintiff could pursue relief in quantum
meruit and reversed the circuit court’s dismissal of count III of
plaintiff’s complaint. According to defendants, it is inconsistent to
hold, as the appellate court did, that plaintiff may not recover in
contract for having violated the Act, but that it may recover in equity.
Citing to Bogard, defendants further argue that to allow a contractor
who fails to comply with the writing requirement of the Act to seek
relief in quantum meruit would defeat the intent of the General
Assembly and violate the public policy expressed in the Act.
    Plaintiff disputes defendants’ assertion that quantum meruit is
unavailable and also challenges the appellate court’s holding that
plaintiff’s claim for breach of contract in count II was properly
stricken by the circuit court. We address the latter issue first. If there
is no public policy that would prohibit plaintiff from recovering in
contract, then there is no inconsistency in plaintiff pursuing relief in
quantum meruit. Accordingly, our resolution of whether plaintiff may
pursue its claim for breach of contract may also determine whether
plaintiff may seek relief in quantum meruit.
    Section 178 of the Restatement (Second) of Contracts (1981) sets
forth the following rule regarding the unenforceability of a
contractual term because of the violation of a statute or other public
policy:
             “§178 When a Term Is Unenforceable on Grounds of

                                   -6-
         Public Policy
             (1) A promise or other term of an agreement is
         unenforceable on grounds of public policy if legislation
         provides that it is unenforceable or the interest in its
         enforcement is clearly outweighed in the circumstances by a
         public policy against the enforcement of such terms.
             (2) In weighing the interest in the enforcement of a term,
         account is taken of
                 (a) the parties’ justified expectations,
                 (b) any forfeiture that would result if enforcement
             were denied, and
                 (c) any special public interest in the enforcement of
             the particular term.
             (3) In weighing a public policy against enforcement of a
         term, account is taken of
                 (a) the strength of that policy as manifested by
             legislation or judicial decisions,
                 (b) the likelihood that a refusal to enforce the term
             will further that policy,
                 (c) the seriousness of any misconduct involved and
             the extent to which it was deliberate, and
                 (d) the directness of the connection between that
             misconduct and the term.” Restatement (Second) of
             Contracts §178 (1981).
    Pursuant to the Restatement, in considering whether a contractual
term is unenforceable as against public policy because of a statutory
violation, the first step is to examine the relevant statute itself. If the
statute explicitly provides that a contractual term which violates the
statute is unenforceable then, barring any constitutional objection, the
term is unenforceable. Conversely, if it is clear that the legislature did
not intend for a violation of the statute to render the contractual term
unenforceable, and that the penalty for a violation of the statute lies
elsewhere, then the contract may be enforced. But where the statute
is silent, then the court must balance the public policy expressed in
the statute against the countervailing policy in enforcing contractual
agreements:

                                   -7-
             “Only infrequently does legislation, on grounds of public
         policy, provide that a term is unenforceable. When a court
         reaches that conclusion, it usually does so on the basis of a
         public policy derived either from its own perception of the
         need to protect some aspect of the public welfare or from
         legislation that is relevant to that policy although it says
         nothing explicitly about unenforceability. See §179. In some
         cases the contravention of public policy is so grave, as when
         an agreement involves a serious crime or tort, that
         unenforceability is plain. In other cases the contravention is
         so trivial as that it plainly does not preclude enforcement. In
         doubtful cases, however, a decision as to enforceability is
         reached only after a careful balancing, in the light of all the
         circumstances, of the interest in the enforcement of the
         particular promise against the policy against the enforcement
         of such terms. The most common factors in the balancing
         process are set out in Subsections (2) and (3). Enforcement
         will be denied only if the factors that argue against
         enforcement clearly outweigh the law’s traditional interest in
         protecting the expectations of the parties, its abhorrence of
         any unjust enrichment, and any public interest in the
         enforcement of the particular term.” Restatement (Second) of
         Contracts §178, Comment b, at 8 (1981).
    Importantly, the fact that there has been a statutory violation does
not, in itself, automatically render a contract unenforceable:
             “The strength of the public policy involved is a critical
         factor in the balancing process. Even when the policy is one
         manifested by legislation, it may be too insubstantial to
         outweigh the interest in the enforcement of the term in
         question.” Restatement (Second) of Contracts §178,
         Comment c, at 8 (1981).
See also 5 R. Lord, Williston on Contracts §12:4, at 995-96 (4th ed.
2009) (“To assert, however, as some courts have, that all unlawful
agreements are ipso facto void is opposed to many decisions and
unfortunate in its consequences, for it may protect a guilty defendant
from paying damages to an innocent plaintiff”); 15 Corbin on
Contracts §89.1, at 614 (rev. ed. 2003) (“The decision of whether and
how to enforce a contract involving a prohibited performance is and

                                  -8-
must be based on policy choices and a balancing of relevant factors”).
    Illinois law is in accord with the Restatement. For example, in
Pascal P. Paddock, Inc. v. Glennon, 32 Ill. 2d 51 (1964), a contractor
entered into a written agreement with certain property owners to
construct a pool and bathhouse. After the owners refused to pay, the
contractor brought suit to foreclose a mechanics’ lien. The property
owners contended, however, that the underlying contract was
unenforceable because the contractor had used unlicensed plumbers
in the construction of the pool, in violation of the Illinois Plumbing
License Law (Ill. Rev. Stat. 1961, ch. 111½ , par. 116.38). The
appellate court agreed with the property owners, but this court
reversed.
    In so doing, we noted that a statutory violation does not
automatically render a contract unenforceable: “the mere fact that [a
contract] was performed in violation of law will not invalidate the
resulting lien if not seriously injurious to the public order.” Paddock,
32 Ill. 2d at 53-54. Applying this rule, we then examined the facts and
concluded that the contract could be enforced because any violation
of the licensing statute which may have occurred was not “seriously
injurious to the public order.” Paddock, 32 Ill. 2d at 54. See also, e.g.,
Federal Land Bank of St. Louis v. Walker, 212 Ill. App. 3d 420, 422
(1991) (“Merely because a contract may violate some law or some
regulation does not necessarily make that contract unenforceable”);
Duncan v. Cannon, 204 Ill. App. 3d 160, 169-70 (1990) (party’s
failure to strictly abide by a municipal ordinance did not operate as a
bar to recovery for breach of contract); South Center Plumbing &
Heating Supply Co. v. Charles, 90 Ill. App. 2d 15, 18 (1968) (“not all
violations of law brought about in the performance of a contract are
considered serious enough to prevent recovery on the contract by the
party who violates the law”).
    With the foregoing principles in mind, we turn to the case at hand.
In holding the oral contract at issue here unenforceable, the appellate
court relied on sections 15 and 30 of the Act. Section 15 provides:
              “§15. Written contract; costs enumerated requirements;
         contents. Prior to initiating home repair or remodeling work
         for over $1,000, a person engaged in the business of home
         repair or remodeling shall furnish to the customer for
         signature a written contract or work order that states the total

                                   -9-
        cost, including parts and materials listed with reasonable
        particularity and any charge for an estimate. In addition, the
        contract shall state the business name and address of the
        person engaged in the business of home repair or remodeling.
        If the person engaged in the business of home repair or
        remodeling uses a post office box or mail receiving service or
        agent to receive home repair or remodeling business
        correspondence, the contract also shall state the residence
        address of the person engaged in the business of home repair
        or remodeling.” 815 ILCS 513/15 (West 2006).
Section 30, at the time plaintiff’s complaint was filed, stated:
            “§30. Unlawful acts. It is unlawful for any person engaged
        in the business of home repairs and remodeling to remodel or
        make repairs or charge for remodeling or repair work before
        obtaining a signed contract or work order over $1,000 and
        before notifying and securing the signed acceptance or
        rejection, by the consumer, of the binding arbitration clause
        and the jury trial waiver clause as required in Section 15 and
        Section 15.1 of this Act. This conduct is unlawful but is not
        exclusive nor meant to limit other kinds of methods, acts, or
        practices that may be unfair or deceptive.” 815 ILCS 513/30
        (West 2006).
Based on these provisions, the appellate court reasoned:
            “When the Miller construction company began home
        remodeling work for the McGinnises without obtaining a
        signed contract or work order, it violated the terms of the
        Home Repair Act and, therefore, was precluded from proving
        up an oral contract, as the Act declares such contracts
        ‘unlawful.’ ” 394 Ill. App. 3d at 265.
In other words, according to the appellate court, because there was a
statutory violation or “unlawful” act, the contract was, ipso facto,
unenforceable. This was error. The General Assembly is capable of
stating when a contractual term that violates a statute is
unenforceable. See, e.g., 720 ILCS 5/28–7 (West 2008) (gambling
contracts are “null and void”); 50 ILCS 105/3 (West 2008) (contracts
in which a public official has a financial interest and may be called to
vote upon are “void”); 625 ILCS 5/18c–4105 (West Supp. 2009)


                                 -10-
(indemnity agreements in motor carrier transportation contracts are
“void and unenforceable”). The General Assembly did not do so here.
See Fandel v. Allen, 398 Ill. App. 3d 177, 192 (2010) (Schmidt, J.,
specially concurring) (“it was not the legislature that said any
violation of the Home Repair Act, ipso facto, renders the contract
unenforceable; it was some judges”); Universal Structures, Ltd. v.
Buchman, __ Ill. App. 3d __, __ (2010) (“the Act is void of any
language which serves to invalidate the parties’ agreement when the
contractor fails to secure a signed written contract or work order”);
see also Restatement (Second) of Contracts §179, Comment b, at 16
(1981) (“legislators seldom address themselves explicitly to the
problems of contract law that may arise in connection with
[proscribed] conduct. *** Usually they do not even have these
problems in mind and say nothing as to the enforceability of terms”).
    Sections 15 and 30 of the Act make plain that an oral contract for
home remodeling over $1,000 is a statutory violation. However, the
Act left it an open question as to whether a statutory violation
rendered an oral contract unenforceable. Accordingly, the appellate
court should have conducted a balancing analysis and considered the
relevant facts and public policies before concluding that plaintiff
could not pursue relief for breach of contract.
    Having determined that the appellate court erred, we ordinarily
would either remand to the appellate court to perform the required
balancing analysis or conduct the analysis ourselves. See, e.g.,
Asdourian v. Araj, 38 Cal. 3d 276, 289-94, 696 P.2d 95, 104-07, 211
Cal. Rptr. 703, 711-15 (1985) (conducting a balancing analysis and
concluding that an oral contract for remodeling was enforceable,
notwithstanding a statute which required that remodeling contracts in
excess of $500 be in writing and which made violations of the statute
a misdemeanor offense). However, we need not do so here.
Legislation which was enacted after the appellate court rendered its
decision in the case at bar has clarified that the General Assembly did
not intend for violations of the writing requirement under the Act to
render oral contracts unenforceable.
    Public Act 96–1023, effective July 12, 2010, has entirely
rewritten section 30 of the Act, removing all references to the word
“unlawful” and indicating that the remedy for violations of the Act is
to be had under the Consumer Fraud and Deceptive Business

                                 -11-
Practices Act (815 ILCS 505/10(a) (West 2008)). The section now
reads:
             “Sec. 30. Action for actual damages. Any person who
         suffers actual damage as a result of a violation of this Act may
         bring an action pursuant to Section 10a of the Consumer
         Fraud and Deceptive Business Practices Act.” Public Act
         96–1023, eff. July 12, 2010.
“A subsequent amendment to a statute may be an appropriate source
for discerning legislative intent.” In re Detention of Lieberman, 201
Ill. 2d 300, 320-21 (2002) (citing People v. Parker, 123 Ill. 2d 204,
211 (1988), and Carey v. Elrod, 49 Ill. 2d 464, 472 (1971)). As we
have explained, while an amendatory change in the language of a
statute creates a presumption that it was intended to change the law
as it previously existed, “ ‘the presumption is not controlling
[citations] and may be overcome by other considerations.’ ” Parker,
123 Ill. 2d at 211, quoting People v. Nunn, 77 Ill. 2d 243, 248 (1979).
“The circumstances surrounding the amendment should be considered
and: ‘If they indicate that the legislature intended only to interpret the
original act, the presumption of an intention to change the law is
rebutted.’ ” Parker, 123 Ill. 2d at 211, quoting People v. Youngbey,
82 Ill. 2d 556, 563 (1980). A number of factors may indicate whether
an amendment is merely a clarification rather than a substantive
change in the law: “whether the enacting body declared that it was
clarifying a prior enactment; whether a conflict or ambiguity existed
prior to the amendment; and whether the amendment is consistent
with a reasonable interpretation of the prior enactment and its
legislative history.” Middleton v. City of Chicago, 578 F.3d 655, 663-
64 (7th Cir. 2009); see also 1A N. Singer, Sutherland on Statutory
Construction §22.30, at 366, 374-75 (6th ed. 2002 rev.) (“Although
generally, a statutory amendment is presumed to have been intended
to change the law, the legislative history may indicate that the
amendment was intended instead as a clarification. *** [In addition,
the] time and circumstances surrounding the enactment of the
amendment may indicate that the change wrought by the amendment
was formal only-that the legislature intended merely to interpret the
original act”).
     At the time the General Assembly was considering Senate Bill
2540 (the bill which would become Public Act 96–1023), there was

                                  -12-
disagreement in our appellate court as to the effect a violation of the
Act had on the legal claims that could be pursued by a contractor. For
example, as noted previously, the appellate court in Smith v. Bogard,
377 Ill. App. 3d 842 (2007), had concluded that a contractor who
violated the writing requirement of the Act could not recover in
quantum meruit, while the appellate court in the case at bar had
concluded the opposite. Further, while the appellate court in both this
case and others had concluded that recovery in contract was per se
unavailable, the appellate court in Fandel v. Allen, 398 Ill. App. 3d
177, 186 (2010), had concluded that a violation of the Act “does not
act to automatically invalidate the agreement between the parties.”
The doctrine of substantial compliance had also been invoked by our
appellate court in addressing violations of the Act. See Behl v.
Gingerich, 396 Ill. App. 3d 1078 (2009).
    The existence of these conflicting appellate decisions negates the
presumption that the legislature’s removal of the word “unlawful”
from section 30 was a change in the law. Because of the differing
views in the appellate court, there was no clear interpretation of the
law to be changed. It follows, therefore, that Public Act 96–1023 was
meant to clarify the previous law and make clear that a violation of
the Act does not render oral contracts unenforceable or relief in
quantum meruit unavailable and that, instead, the remedy for
violations of the Act lies elsewhere.
    Legislative history supports this conclusion. During the debate on
Senate Bill 2540, Senator Wilhelmi, the Senate sponsor of the bill,
stated:
        “Senate Bill 2540 does two things. First, it resolves confusion
        as to the proper remedy for the courts to apply by providing
        that any person who suffers actual damages as a result of a
        violation of the Home Repair and Remodeling Act may bring
        an action under the Consumer Fraud and Deceptive Business
        Practices Act. Secondly, the Home Repair and Remodeling
        Act requires a contractor to give a pamphlet to his–his–his
        customer, as well as to have a signed contract with that
        customer. However, what the courts have found is that some
        of these consumers are using the Act to get out of paying the
        balance due on a home repair or remodeling contract. So the
        courts are asking for a clarification of this. I think what we are

                                  -13-
         doing through this bill is saying that, unless there’s actual
         damages, a consumer cannot get out of paying the balance due
         to a home repair or remodeling company by using these two
         technical provisions in the Act of requiring a pamphlet to be
         given and requiring a written contract before work on the
         project.” 96th Ill. Gen. Assem., Senate Proceedings, March 9,
         2010, at 68 (statements of Senator Wilhelmi).
    In light of the foregoing, we conclude that Public Act 96–1023 is
a clarification of the prior statute and must be accepted as a legislative
declaration of the meaning of the original Act. There is, therefore, no
public policy requiring that oral contracts for home remodeling over
$1,000 be held unenforceable or that relief in quantum meruit be
denied. Accordingly, the appellate court erred in upholding the circuit
court’s dismissal of counts I and II of plaintiff’s complaint, but
properly reversed the dismissal of count III of plaintiff’s complaint.

                              Conclusion
    For the foregoing reasons, we reverse that part of the appellate
court’s judgment which affirmed the circuit court’s dismissal of
counts I and II. We affirm that part of the appellate court’s judgment
which reversed the circuit court’s dismissal of count III. The
judgment of the circuit court is reversed, and the cause is remanded
to that court for further proceedings.



                            Appellate court judgment affirmed in part
                                                and reversed in part;
                                     circuit court judgment reversed;
                                                     cause remanded.




                                  -14-